Case 3:11-cv-05479-PGS-LHG Document 586 Filed 04/30/19 Page 1 of 1 PageID: 10893


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                               LLP
 COUNSELLORS AT LAW

PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                              General E-mail: clphk@njlawfirm.com
                                                                              Internet Address: www.njlawfirm.com

                                                           PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                           Direct Dial: 551‐497‐7131 / Cell Phone: 201‐709‐0597




                                               April 30, 2019

  VIA ECF
  Honorable Lois H. Goodman, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
  402 East State Street, Room 7050
  Trenton, New Jersey 08608

                 Re:    In Re Effexor XR Antitrust Litigation
                        Civil Action No.: 3:11-cv-5479 (PGS/LHG) (Lead)

  Dear Judge Goodman:

         I write regarding Plaintiffs’ Motion to Compel Zydus Pharmaceuticals U.S.A. and Cadila
  Healthcare Limited (together, “Zydus”) to Produce Documents (ECF No. 581) in the above-
  referenced action, which was docketed and served on Zydus’s counsel, Steven Moore, Esq., on
  March 27, 2019.

         Under Local Civil Rule 7.1(d)(2), any opposition to this motion was due no later than April
  22, 2019, fourteen days prior to the applicable motion day of May 6.

         While there has been meet and confer communications, including written communications
  between counsel regarding Zydus’s production since the filing of the motion, none of the issues
  which are the subject of the motion have been resolved, and Zydus has not filed any opposition to
  this Motion, nor has it requested an extension to do so.

                                               Respectfully yours,

                                               /s/ Peter S. Pearlman
                                               Peter S. Pearlman

  PSP:mds

  cc:    Steven Moore, Esq. (Via E-Mail Steven.Moore@withersworldwide.com )
         All Counsel of Record (Via ECF)
